Citation Nr: 1508948	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating higher than 20 percent for right shoulder acromioclavicular degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied entitlement to a rating higher than 20 percent for the Veteran's service-connected right shoulder acromioclavicular degenerative joint disease.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in June 2007.  The matter was then remanded in September 2007, and again in June 2013, for additional development, and now returns to the Board for further review.

This appeal has been processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

1.  Right shoulder acromioclavicular degenerative joint disease is not manifested by limitation of motion of the right arm midway between side and shoulder level; ankylosis and impairment of the humerus are not demonstrated.

2.  Neurologic abnormalities of the right arm are not associated with right shoulder acromioclavicular degenerative joint disease.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for right shoulder acromioclavicular degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right shoulder disability.  

Notably, during VA examinations in February 2006 and September 2006, the Veteran reported experiencing flare-ups associated with his shoulder condition.  The examiners both stated that they could only speculate as to the additional functional limitation associated with these flare-ups.  In general, it must be clear on the record that the inability to offer an opinion is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  However, this holding in Jones was specific to questions of diagnosis and etiology, which are not at issue in the current case.  Moreover, the Veteran denied any flare-ups during the recent August 2013 VA examination.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding AVLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Finally, in light of the above-listed development associated with the claim, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives). 

II.  Increased Rating

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Notably, the Veteran was assigned a temporary 100 percent rating for his right shoulder under the provisions of 38 C.F.R. § 4.30 from December 30, 2008, through January 31, 2009.  Because a higher rating cannot be assigned for this period, it will not be discussed further.

For the remainder of the appeal period, the Veteran is assigned a 20 percent rating under Diagnostic Code (DC) 5201-8510 for his right shoulder disability.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The evidence reflects that the Veteran's right shoulder is his dominant extremity, and therefore it is rated as a "major" extremity under the Rating Schedule.  

Shoulder disabilities are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  At the outset, the Board notes that the evidence does not reflect any ankylosis of the scapulohumeral articulation or impairment of the humerus (including loss of head of the humerus, nonunion of the humerus, malunion of the humerus, and recurrent dislocation of the scapulohumeral joint).  See August 2013 VA examination.  Therefore, ratings under DCs 5200 and 5202 are not appropriate.  In addition, while the evidence does show that the Veteran underwent an excision of the distal end of the clavicle, it does not show any resulting dislocation, nonunion, or malunion of the clavicle or scapula.  Therefore, a rating under DC 5203 is not warranted.

Under DC 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level (i.e., to 90 degrees measured from the side).  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level (i.e., to 45 degrees measure from the side).  And a 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

According to 38 C.F.R. § 4.71, Plate I, normal forward elevation (flexion) and abduction of the shoulder is from 0 to 180 degrees.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A VA examination was conducted in February 2006.  Flexion was measured at 95 degrees and abduction at 90 degrees.  A separate kinesiotherapist study listed abduction at 85 degrees.  The examiner noted diminished range of motion with repetitive testing, though specific measurements were not recorded.

Private treatment records from March 2006 noted full range of motion.  An April 2006 lay statement from one of the Veteran's acquaintances noted that the Veteran had a lot of pain trying to lift his right arm over shoulder level.

An additional VA examination was conducted in September 2006.  Flexion and abduction were both measured at 98 degrees.  There was no objective evidence of pain with repetitive testing.

At his June 2007 hearing, the Veteran reported the onset of pain when lifting his shoulder right below shoulder level.  See Hearing Transcript at 11.

Another VA examination was conducted in October 2007.  Flexion was measured at 100 degrees and abduction was measured at 90 degrees.  There was no objective evidence of pain, and no change following repetitive testing.  

VA treatment records dated January 2008 noted flexion and abduction at 90 degrees.  Additional records from February 2009 noted that the Veteran was almost to the limit of flexion and did well in mid-abduction, but still had pain with full abduction.

An April 2009 VA examination noted flexion of 95 degrees and abduction of 85 degrees.  Both range of motion vectors were furthered decreased by 5 degrees following repetitive testing.   VA treatment records also dated April 2009 noted flexion and abduction of 115 to 120 degrees each.  

An August 2013 VA examination recorded flexion of 110 degrees, reduced to 105 degrees with repetitive testing, and with the onset of pain at 100 degrees.  Abduction was 90 degrees, reduced to 85 degrees with repetitive testing, and with the onset of pain at 75 degrees.

As shown by the evidence, the Veteran does not meet the schedular criteria for a higher 30 percent rating under DC 5201.  At no time was flexion or abduction of the right arm limited to 45 degrees (midway between the side and shoulder level), even when accounting for the onset of pain and repetitive testing.

Notably, the Veteran's shoulder disability is also rated under DC 8510, which addresses paralysis of the upper radicular group, including shoulder and elbow movements.  The evidence includes complaints and findings consistent with neurological impairment of the right arm.  However, this impairment has been specifically determined to not be related to the right shoulder disability at issue.  See October 2007 VA examination ("Given that the Veteran has had unrelated neck surgery, as well as right carpal tunnel syndrome surgery, any neurologic symptoms he describes are certainly more likely sequelae of these conditions."); August 2013 VA examination (attributing right hand tingling/numbness to known right carpal tunnel syndrome, and sharp pains traveling from the neck down the lateral arm to known radiculopathy).  There are no competent opinions which attribute these neurologic symptoms to the service-connected right shoulder disability, and therefore assigning a rating under DC 8510 would not be appropriate.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided).

Nevertheless, the Board acknowledges that the Veteran is also competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as shoulder pain and limitations on his daily activities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed with the medical evidence of record, the Veteran's account of his symptomatology describes a level of impairment consistent with the assigned rating.  That is, the assigned 20 percent rating considers not only the limitation of motion contemplated by DC 5201, but also impairment with earning capacity and overall functioning as reported by the Veteran.  38 C.F.R. §§ 4.1, 4.10.  

In evaluating the Veteran's claims for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the Rating Schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's pain and limitation of motion are expressly contemplated by the Rating Schedule.  Additional neurologic symptoms are shown to not be associated with this service-connected condition.  There is no indication that the Veteran's right shoulder disability results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A rating higher than 20 percent for right shoulder acromioclavicular degenerative joint disease is denied.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


